UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4726



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCOS GONZALEZ-DELGADO, a/k/a Cesar Pineda,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-04-84)


Submitted:   July 14, 2006                 Decided:   August 21, 2006


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Marcos   Gonzalez-Delgado       appeals    his    convictions      and

sentence for conspiracy to distribute at least 1.5 kilograms of

methamphetamine, “ice,” in violation of 21 U.S.C. §§ 841 & 846

(2000), and one count of possession with intent to distribute more

than 1.5 kilograms of methamphetamine, “ice,” in violation of 21

U.S.C. § 841(a)(1) (2000).          Finding no reversible error with

Gonzalez-Delgado’s convictions or sentence, we affirm.

           Gonzalez-Delgado first claims his trial attorney was

constitutionally ineffective.       Ineffective assistance claims are

not   generally   addressed   on   direct   appeal.         United   States    v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).          As the record does

not conclusively establish that his attorney provided ineffective

representation, we decline to consider this claim on direct appeal.

Any ineffective assistance of counsel claims that Gonzalez-Delgado

wishes to pursue may be raised in a timely motion for habeas relief

under 28 U.S.C. § 2255 (2000).

           Gonzalez-Delgado next claims the district court erred in

denying his motion for a judgment of acquittal on the conspiracy

charge.   We review the denial of a Rule 29 motion de novo.             United

States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).                 A verdict

must be sustained if there is substantial evidence, taking the view

most favorable to the Government, to support it. Glasser v. United

States, 315 U.S. 60, 80 (1942). Substantial evidence is defined as


                                   - 2 -
“‘evidence    that   a   reasonable    finder   of    fact   could   accept     as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.’”              Alerre, 430 F.3d at 693

(quoting United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc)). In resolving issues of substantial evidence, we do not

weigh evidence or reassess the factfinder’s assessment of witness

credibility.      United States v. Wilson, 118 F.3d 228, 234 (4th Cir.

1997).

             To prove conspiracy to distribute a controlled substance,

the Government must establish that: (1) two or more persons agreed

to   distribute    the   substance;     (2)   the    defendant     knew   of   the

conspiracy; and (3) the defendant knowingly and voluntarily became

part of the conspiracy.        United States v. Cropp, 127 F.3d 354, 361

(4th Cir. 1997); Burgos, 94 F.3d at 857.                 A defendant may be

convicted    of   conspiracy    without   knowing      all   the   conspiracy’s

details, as long as he joins the conspiracy understanding its

unlawful nature and willfully joins in the plan on at least one

occasion.      Burgos, 94 F.3d at 858.              Once the existence of a

conspiracy is established, only a slight link between a defendant

and the conspiracy is needed to support a conviction.                     United

States v. Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992).                Intent to

distribute may be inferred if the amount of drugs found exceeds an

amount normally associated with personal consumption.                     United

States v. Wright, 991 F.2d 1182, 1187 (4th Cir. 1993).


                                      - 3 -
             We conclude the Government presented sufficient evidence

to    sustain    the    jury’s     verdict.           The   Government      established

Gonzalez-Delgado transported over two kilograms of almost pure

methamphetamine from Georgia to North Carolina in a vehicle; such

a large quantity clearly demonstrates an intent to distribute. The

vehicle’s      passenger,    Jose    Garcia-Rios,           a    friend    of   Gonzalez-

Delgado’s for years, testified that Gonzalez-Delgado informed him

that the vehicle contained drugs, and that they were transporting

the drugs.      As a result of his involvement in these events, Garcia-

Rios pled guilty to conspiracy to distribute and possession with

the   intent     to    distribute,       and    the    jury      heard    his   testimony

regarding his guilty pleas. Viewing the evidence against Gonzalez-

Delgado   in    totality     and    in    the    light      most    favorable     to   the

Government,      it    is   clear    that      Gonzalez-Delgado           knowingly    and

voluntarily participated in the conspiracy to distribute this large

quantity of methamphetamine.             The district court correctly denied

Gonzalez-Delgado’s motion for judgment of acquittal.

             Gonzalez-Delgado next contends the district court erred

by sentencing him pursuant to the 2004 edition of the United States

Sentencing Guidelines Manual (“USSG”) instead of the 2003 edition,

and in denying his request to present testimony regarding his

request for a mitigating role adjustment.                       As explained below, we

reject both of these claims.




                                         - 4 -
            Generally, a convicted defendant’s sentence is based upon

the guidelines manual “in effect on the date that the defendant is

sentenced.”      USSG § 1B1.11(a) (2004).         However, “[i]f the court

determines that use of the Guidelines Manual in effect on the date

that the defendant is sentenced would violate the ex post facto

clause of the United States Constitution, the court shall use the

Guidelines Manual in effect on the date that the offense of

conviction was committed.”         USSG § 1B1.11(b)(1) (2004).         Gonzalez-

Delgado claims the court should have sentenced him pursuant to the

2003 edition because, under that version, receipt of a mitigating

role adjustment yields a larger reduction to one’s base offense

than does the 2004 edition.              However, the amendment is only

relevant   if    the   defendant    is   entitled    to    a   mitigating     role

adjustment.

            Gonzalez-Delgado argues that he should have received a

reduction for being a “minor” or “minimal” participant, as defined

by USSG § 3B1.2, cmt. (nn. 4 & 5) (2004).                 A defendant has the

burden of showing by a preponderance of the evidence that he had a

mitigating role in the offense.             United States v. Akinkoye, 185

F.3d 192, 202 (4th Cir. 1999).           In deciding whether the defendant

played a minor or minimal role, the “critical inquiry is not just

whether    the   defendant   has     done    fewer   ‘bad      acts’   than    his

co-defendants, but whether the defendant’s conduct is material or

essential to committing the offense.”           United States v. Pratt, 239


                                     - 5 -
F.3d 640, 646 (4th Cir. 2001) (internal quotations and citations

omitted).      The    district   court’s       determination    concerning   the

defendant’s role in the offense is a factual issue reviewed for

clear error.        United States v. Love, 134 F.3d 595, 606 (4th Cir.

1998).

            The     district   court    did    not   clearly   err   in   denying

Gonzalez-Delgado a mitigating role adjustment.                 Gonzalez-Delgado

transported over two kilograms of almost pure methamphetamine

across state lines; the drugs were packaged, sealed, and hidden

with the utmost of caution to minimize the likelihood of detection

and seizure.      Without Gonzalez-Delgado’s willing involvement, the

methamphetamine would not have been transported to North Carolina,

and thus would not have been available for distribution in that

state.   Although a drug courier may, as a general matter, be

considered     an     appropriate   defendant        for   a   mitigating    role

adjustment, see USSG § 3B1.2, cmt. (n.3) (2004), given the large

quantity and type of drug, the district court correctly determined

Gonzalez-Delgado’s role in this particular incident was material

and essential, not minor or minimal.            Because Gonzalez-Delgado was

not entitled to the mitigating role adjustment, applying the 2004

amendment to § 2D1.1(a)(3) created no ex post facto problem; thus,

the district court committed no error in applying the 2004 version

of the guidelines.




                                       - 6 -
           Lastly, we reject Gonzalez-Delgado’s argument that the

district court erred in denying him the opportunity to testify at

sentencing.    While the sentencing guidelines require that the

district court ensure “the parties have an adequate opportunity to

present relevant information [on a disputed issue],” there is no

affirmative   requirement   that    the    court   allow   a   defendant   to

testify.   USSG § 6A1.3, (cmt.) (2004); see Fed. R. Crim. P. 32

(i)(2) (“[t]he court may permit the parties to introduce evidence

on the objections.”) (emphasis added).         Though the court did not

permit Gonzalez-Delgado to testify, the court allowed Gonzalez-

Delgado’s attorney to make a proffer of evidence as to Gonzalez-

Delgado’s claim that he was merely a drug courier.             After hearing

the proffer, the court specifically rejected it as contradictory to

the evidence presented at trial.          Thus, the court fully complied

with the dictates of Fed. R. Crim. P. 32.

           For the foregoing reasons, we affirm Gonzalez-Delgado’s

convictions and the sentence imposed by the district court.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 7 -